DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under § 102(a)(1) as being anticipated by US Pub. No. 2015/0073589 to Khodl et al. (Khodl).  In regards to claim 1, Khodl discloses a method of item-level order fulfillment (210), said method comprising: 
storing items as inventory items in an automated storage and retrieval system (see 
retrieving inventory items from the automated storage and retrieval system in response to an order for those inventory items (see ¶¶ [0026], [0030] describing a fleet of mobile robots configured to store and retrieve items from storage); 
sorting inventory items into order batches (see ¶ [0034] describing a batch picking operation in which pickers pick all or a portion of items for a customer order into receptacles, thereby making the receptacles “dirty pick” receptacles); 
delivering the order batches to an induct to an automated put wall (see ¶ [0034] for transporting dirty pick receptacles via a conveyor system to a stationary picking robot adjacent the put wall); and 
inducting individual items from the order batches at the induct for sortation into orders at the automated put wall (see ¶ [0034] for loading items from the receptacles via the stationary picking robot into the put wall). 

In regards to claim 2, Khodl further discloses that the method further comprises presenting individual items for multiple orders to the automated put wall and segregating the individual items for each order at a location on the put wall that is assigned to that order and removing the individual items for an order together from the automated put wall and transporting those items together to a packing function. See ¶ [0034] (placing items at assignment locations in the put wall according to instructions from the warehouse management system and then picking and transporting the group of items completing an order to a pack-out station).

In regards to claim 3, Khodl further suggests that the packing function comprises an automatic packing machine. See ¶ [0034] (describing the processed receptacles as being transported from the put wall to the automated storage and retrieval system or the pack-out station).

In regards to claim 4, Khodl further discloses that said automated storage and retrieval system comprises a shuttle based three-dimensional system (214). See ¶¶ [0011], [0034] (describing a shuttle based 3-D system in the form of a mobile robot fleet). 

In regards to claim 5, Khodl further discloses that said shuttle is adapted to storing and retrieving items on a storage rack. See Fig. 2 (depicting a mobile robot with a plurality of receptacle supports on both sides for transporting receptacles containing items to and from storage).

In regards to claim 6, Khodl further discloses that said shuttle is adapted to storage and retrieving items two-deep or three-deep on a storage rack. See Fig. 4 (depicting a mobile robot with mobile supports positioned on both sides for storing multiple receptacles at a time).

In regards to claim 7, Khodl further discloses that inventory items are stored in receptacles and retrieving inventory items comprises retrieving the receptacles in which the inventory items are located. See ¶ [0034] (transporting items throughout the facility during storage and retrieval operations using receptacles).

In regards to claim 8, Khodl further discloses that the sorting of inventory items into order batches is performed with a goods-to-person or a goods-to robot system. See ¶ [0027] (picking items from storage and sorting such items into customer orders at a put wall, goods-to-person station, or the like).

In regards to claim 9, Khodl further discloses that the delivering of order batches is performed in receptacles. See ¶ [0027] (transporting “dirty pick” receptacles from a batch picking operation to an automated pick station where items can be identified and sorted into order totes or receptacles).

In regards to claim 10, Khodl further discloses that inducting of individual items for the order batches at the induct is performed by a robot cell (240). See ¶ [0034] (describing a stationary robotic system with a picking robot for transferring items from the receptacles to the slots in the put wall). 

In regards to claim 11, Khodl further discloses that the segregating the individual items for each order at a location on the put wall comprises putting the individual items to at least one bin of the automated put wall with a robotic pick or put system. See ¶ [0034] (placing items into assignment locations of the put wall using the picking robot). 

In regards to claim 12, Khodl further discloses that said robotic pick or put system places an individual item for an order at a location on the automated put wall associated with that order with one chosen from (i) an ASRS extractor, (ii) a robotic extractor (242), or (iii) a cable operated platform. See Fig. 11 (depicting a robotic picking arm for picking and placing items from receptacles to put wall slots).

In regards to claim 13, Khodl further discloses that the method further comprises removing the individual items for an order together from the automated put wall and transporting those items together to a packing function. See ¶ [0034] (picking a group of items completing an order into an order tote or receptacle and transporting the completed order to a pack-out station). 

In regards to claim 14, Khodl further suggests that the removing the individual items for an order together comprises withdrawing the items from at least one bin of the automated put wall with a robotic pick or put system. See ¶¶ [0034-0035] (picking items from the put wall using a human operator but fully contemplating performing certain functions such as picking and placing items into order totes as being performed by a robotic unit).

In regards to claim 15, Khodl further suggests that said robotic pick or put system retrieves an order from a location on the automated put wall and forwards the order to the packing function. See ¶¶ [0034-0035] (picking and forwarding items from the put wall using a human operator but fully contemplating performing certain functions such as picking and placing items into order totes as being performed by a robotic unit). 

In regards to claim 16, Khodl further discloses that said robotic pick or put system retrieves an order from a location on the automated put wall with one chosen from (i) an ASRS extractor, (ii) a robotic extractor, or (iii) a cable operated platform. See Fig. 11 (depicting a robotic picking arm for picking and placing items from receptacles to put wall slots).

In regards to claim 17, Khodl further discloses that said sorting inventory items into order batches is performed with goods-to-person or a goods-to robot systems and said inducting individual items from the order batches is performed at the induct for sortation into orders at automated put walls and wherein the delivering the order batches comprises selectively routing order batches from one of the goods-to-person or goods-to-robot systems to the induct of one of the automated put walls. See ¶ [0027] (picking items from storage and sorting such items into customer orders at a put wall, goods-to-

Claim 18 is rejected under § 102(a)(1) as being anticipated by Khodl, supra.  In regards to claim 18, Khodl discloses an item-level order fulfillment system comprising: 
an automated storage and retrieval system adapted to store inventory items and to retrieve those items for multiple orders (see ¶ [0011] describing an automated storage system with a plurality of mobile transport robots); 
a batch order pick system (114) to transfer the retrieved inventory items from said automated storage and retrieval system to a receptacle that defines a batch order of inventory items for multiple orders (see ¶ [0028] describing a first robotic unit (114) including a robotic arm capable of transferring items to and from receptacles on a second robotic unit (14)); 
a batch order transportation router (248) configured to transport said receptacle from said batch order pick system to an automated put wall (see ¶ [0034] describing a conveyor system for transporting dirty pick receptacles to the automated pick station); 
a batch order induct (254) to induct individual items from the batch order to an automated put wall, said automated put wall configured to segregate an individual item to a location on said automated put wall, said location associated with one of the multiple orders (see ¶ [0034] describing a second conveyor system that transports the receptacles to the stationary picking robot for picking and putting items into put wall slots); and 
an order retrieval system (252) configured to retrieve items for an order together from that order's location on said automated put wall and to transfer those items to a packing station (see 
wherein the orders located at locations on said automated put wall comprise at least one of the inventory items stored in said automated storage and retrieval system (see ¶ [0034] describing an order picking method including a put wall and a storage and retrieval system). 

In regards to claim 19, Khodl further discloses that said automated put wall further comprises a robotic pick or put system (240) adapted to put an individual item to the location on said automated put wall. See Fig. 11.

In regards to claim 20, Khodl further suggests that said order retrieval system further comprises a robotic pick or put system adapted to remove the individual items for an order together. See ¶ [0034], [0036] (picking a group of items completing an order from the put wall using either a human operator or a robotic unit).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is 571.270.7769.  The examiner can normally be reached on M-F, 9-5p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD, can be reached at 571.272.6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/KYLE O LOGAN/Primary Examiner, Art Unit 3651